Name: Commission Regulation (EC) No 1758/94 of 18 July 1994 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  means of agricultural production;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 183/14 Official Journal of the European Communities 19. 7. 94 COMMISSION REGULATION (EC) No 1758/94 of 18 July 1994 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EC) No 230/94 (2), and in particular Article 10 (3) thereof, Whereas, pursuant to Article 4 ( 1 ) of Commission Regula ­ tion (EEC) No 1 725/79 (3), as last amended by Regulation (EC) No 1 553/94 (4), the granting of aid for skimmed-milk powder processed into compound feedingstuffs is condi ­ tional upon the requirement that the latter contains not less than 2 kilograms of starch or puffed starch per 100 kilograms of finished product ; Whereas Annex II footnote 2 of that Regulation specifies the laboratory methods of analysis applicable for quantita ­ tive starch determination ; whereas, on the basis of experience which has shown these methods to be unsui ­ table in certain cases for the detection of starch at these low levels, it is necessary to allow Member States to use alternative methods for starch analysis ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is modified as follows : 1 . The annex to this Regulation is added as Annex V. 2. In Annex II, footnote 2 is replaced as follows : '(2) The starch content is ascertained either by a quan ­ titative laboratory analysis, or by the control measures referred to in Article 10 (2) b which must be supplemented by the qualitative method of analysis outlined in Annex V.' Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p . 13 . 0 OJ No L 30, 3 . 2. 1994, p. 1 . O OJ No L 199, 1 . 8 . 1979, p . 1 . (4) OJ No L 166, 1 . 7. 1994, p . 49. No L 183/ 1519. 7. 94 Official Journal of the European Communities ANNEX ANNEX V QUALITATIVE DETERMINATION OF STARCH IN SKIMMED MILK POWDER, DENATURED MILK POWDER AND COMPOUND FEEDINGSTUFFS 1 . Scope This method is for the detection of starch which is used as a tracer in denatured milk powders. Limit of detection of the method is approximately 0,05 g of starch per 100 g of sample. 2. Principle The reaction is based on the one used in iodometry :  Fixation by the colloids of the free iodine in aqueous solution  Absorption by the starch micelles and by colour formation 3 . Reagents 3.1 . Iodine solution  Iodine 1 g,  Potassium iodine 2 g,  Distilled water 100 ml. 4. Apparatus 4.1 . Analytical balance 4.2. Water bath 4.3. Test tubes, 25 mm x 200 mm 5. Procedure Weight 1 g of the sample and transfer it into the test tube (4.3). Add 20 ml of distilled water and shake in order to disperse the sample. Place in the boiling water bath (4.2) and leave for 5 minutes. Remove from the bath and cool to room temperature. Add 0,5 ml of the iodine solution (3.1 ), shake and observe the resulting colour. 6. Expression of Results A blue colouration indicates the presence of native starch in the sample. When the sample contains modified starch the colour may not be blue. 7. Remarks The colour, the intensity of the colour and the microscopic appearance of the starch, will vary depending on the origin of native starch (eg maize or potato) and the type of modified starch present in the sample. In the presence of modified starches the colour produced turns violet, red or brown, according to the degree of modification of the crystalline structure of native starch.'